The offense is a violation of the law against gaming; punishment fixed at confinement in the penitentiary for a period of two years.
It is charged that appellant did unlawfully keep and was interested in keeping a certain premises, building, room and place, then and there situated in Travis County, Texas, for the purpose of being used as a place to bet and wager and to gamble money and other things of value at games played with dice.
A statement of the evidence in detail is deemed unnecessary. It appears from the testimony of several witnesses that a certain room situated in the city of Austin, under the control of the appellant and while he was present, was kept and used as a place for gambling at games played with dice, and that part of the money bet at such games was taken and appropriated by the appellant as compensation for the use of his place for the purpose stated. This testimony is not controverted.
No bills of exception are found in the record. The indictment appears regular. In the main charge and in a special charge requested by the appellant the issue appears to have been fairly submitted to the jury.
Finding no error in the record, the judgment is affirmed.
Affirmed.